 
 
I 
108th CONGRESS
2d Session
H. R. 5231 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2004 
Mrs. Capps introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To designate the Piedras Blancas Light Station and the surrounding public land as an Outstanding Natural Area to be administered as a part of the National Landscape Conservation System, and for other purposes. 
 
 
1.Short title; definitions 
(a)Short TitleThis Act may be cited as the Piedras Blancas Historic Light Station Outstanding Natural Area Act of 2004. 
(b)DefinitionsFor the purposes of this Act, the following definitions apply: 
(1)SecretaryThe term Secretary means the Secretary of the Interior. 
(2)Light StationThe term Light Station means Piedras Blancas Light Station. 
(3)Public landsThe term public lands has the meaning stated in section 103(e) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1703(e)). 
(4)Outstanding Natural AreaThe term Outstanding Natural Area means the Piedras Blancas Historic Light Station Outstanding Natural Area established pursuant to section 3. 
2.Findings Congress finds as follows: 
(1)The publicly owned Piedras Blancas Light Station has nationally recognized historical structures that should be preserved for present and future generations. 
(2)The coastline adjacent to the Light Station is internationally recognized as having significant wildlife and marine habitat that provides critical information to research institutions throughout the world. 
(3)The Light Station tells an important story about California’s coastal prehistory and history in the context of the surrounding region and communities. 
(4)The coastal area surrounding the Light Station was traditionally used by Indian people, including the Chumash and Salinan Indian tribes. 
(5)The Light Station is historically associated with the nearby world-famous Hearst Castle (Hearst San Simeon State Historical Monument), now administered by the State of California. 
(6)The Light Station represents a model partnership where future management can be successfully accomplished among the Federal Government, the State of California, San Luis Obispo County, local communities, and private groups. 
(7)Piedras Blancas Historic Light Station Outstanding Natural Area would make a significant addition to the National Landscape Conservation System administered by the Department of the Interior’s Bureau of Land Management. 
(8)Statutory protection is needed for the Light Station and its surrounding Federal lands to ensure that it remains a part of our historic, cultural, and natural heritage and to be a source of inspiration for the people of the United States. 
3.Designation of the piedras blancas historic light station outstanding natural area 
(a)In GeneralIn order to protect, conserve, and enhance for the benefit and enjoyment of present and future generations the unique and nationally important historical, natural, cultural, scientific, educational, scenic, and recreational values of certain lands in and around the Piedras Blancas Light Station, in San Luis Obispo County, California, while allowing certain recreational and research activities to continue, there is established, subject to valid existing rights, the Piedras Blancas Historic Light Station Outstanding Natural Area. 
(b)Maps and Legal DescriptionsThe boundaries of the Outstanding Natural Area as those shown on the map entitled Piedras Blancas Historic Light Station: Outstanding Natural Area, dated May 5, 2004, which shall be on file and available for public inspection in the Office of the Director, Bureau of Land Management, United States Department of the Interior, and the State office of the Bureau of Land Management in the State of California. 
(c)Basis of ManagementThe Secretary shall manage the Outstanding Natural Area as part of the National Landscape Conservation System to protect the resources of the area, and shall allow only those uses that further the purposes for the establishment of the Outstanding Natural Area, the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), and other applicable laws. 
(d)WithdrawalSubject to valid existing rights, and in accordance with the existing withdrawal as set forth in Public Land Order 7501 (Oct. 12, 2001, Vol. 66, No. 198, Federal Register 52149), the Federal lands and interests in lands included within the Outstanding Natural Area are hereby withdrawn from— 
(1)all forms of entry, appropriation, or disposal under the public land laws; 
(2)location, entry, and patent under the public land mining laws; and 
(3)operation of the mineral leasing and geothermal leasing laws and the mineral materials laws. 
4.Management of the piedras blancas historic light station outstanding natural area 
(a)In generalThe Secretary shall manage the Outstanding Natural Area in a manner that conserves, protects, and enhances the unique and nationally important historical, natural, cultural, scientific, educational, scenic, and recreational values of that area, including an emphasis on preserving and restoring the Light Station facilities, consistent with the requirements section 3(c). 
(b)UsesSubject to valid existing rights, the Secretary shall only allow such uses of the Outstanding Natural Area as the Secretary finds are likely to further the purposes for which the Outstanding Natural Area is established as set forth in section 3(a). 
(c)Management planNot later than 3 years after of the date of the enactment of this Act, the Secretary shall complete a comprehensive management plan consistent with the requirements of section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) to provide long-term management guidance for the public lands within the Outstanding Natural Area and fulfill the purposes for which it is established, as set forth in section 3(a). The management plan shall be developed in consultation with appropriate Federal, State, and local government agencies, with full public participation, and the contents shall include— 
(1)provisions designed to ensure the protection of the resources and values described in section 3(a); 
(2)objectives to restore the historic Light Station and ancillary buildings; 
(3)an implementation plan for a continuing program of interpretation and public education about the Light Station and its importance to the surrounding community; 
(4)a proposal for minimal administrative and public facilities to be developed or improved at a level compatible with achieving the resources objectives for the Outstanding Natural Area as described in subsection (a) and with other proposed management activities to accommodate visitors and researchers to the Outstanding Natural Area; and 
(5)cultural resources management strategies for the Outstanding Natural Area, prepared in consultation with appropriate departments of the State of California, with emphasis on the preservation of the resources of the Outstanding Natural Area and the interpretive, education, and long-term scientific uses of the resources, giving priority to the enforcement of the Archaeological Resources Protection Act of 1979 (16 U.S.C. 470aa et seq.) and the National Historic Preservation Act (16 U.S.C. 470 et seq.) within the Outstanding Natural Area. 
(d)Cooperative agreementsIn order to better implement the management plan and to continue the successful partnerships with the local communities and the Hearst San Simeon State Historical Monument, administered by the California Department of Parks and Recreation, the Secretary may enter into cooperative agreements with the appropriate Federal, State, and local agencies pursuant to section 307(b) of the Federal Land Management Policy and Management Act of 1976 (43 U.S.C. 1737(b)). 
(e)Research activitiesIn order to continue the successful partnership with research organizations and agencies and to assist in the development and implementation of the management plan, the Secretary may authorize within the Outstanding Natural Area appropriate research activities for the purposes identified in section 3(a) and pursuant to section 307(a) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1737(a)). 
(f)AcquisitionState and privately held lands or interests in lands adjacent to the Outstanding Natural Area and identified as appropriate for acquisition in the management plan may be acquired by the Secretary as part of the Outstanding Natural Area only by— 
(1)donation; 
(2)exchange with a willing party; or 
(3)purchase from a willing seller.
(g)Additions to the Outstanding Natural AreaAny lands or interest in lands adjacent to the Outstanding Natural Area acquired by the United States after the date of the enactment of this Act shall be added to and administered as part of the Outstanding Natural Area. 
(h)OverflightsNothing in this Act or the management plan shall be construed to— 
(1)restrict or preclude overflights, including low level overflights, military, commercial, and general aviation overflights that can be seen or heard within the Outstanding Natural Area;  
(2)restrict or preclude the designation or creation of new units of special use airspace or the establishment of military flight training routes over the Outstanding Natural Area; or 
(3)modify regulations governing low-level overflights above the adjacent Monterey Bay National Marine Sanctuary. 
(i)Law enforcement activitiesNothing in this Act shall be construed to preclude or otherwise affect coastal border security operations or other law enforcement activities by the Coast Guard or other agencies within the Department of Homeland Security, the Department of Justice, or any other Federal, State, and local law enforcement agencies within the Outstanding Natural Area. 
(j)Native american uses and interestsIn recognition of the past use of the Outstanding Natural Area by Indians and Indian tribes for traditional cultural and religious purposes, the Secretary shall ensure access to the Outstanding Natural Area by Indians and Indian tribes for such traditional cultural and religious purposes. In implementing this section, the Secretary, upon the request of an Indian tribe or Indian religious community, shall temporarily close to the general public use of one or more specific portions of the Outstanding Natural Area in order to protect the privacy of traditional cultural and religious activities in such areas by the Indian tribe or Indian religious community. Any such closure shall be made to affect the smallest practicable area for the minimum period necessary for such purposes. Such access shall be consistent with the purpose and intent of Public Law 95–341 (42 U.S.C. 1996 et seq.; commonly referred to as the American Indian Religious Freedom Act). 
(k)No buffer zonesThe designation of the Outstanding Natural Area is not intended to lead to the creation of protective perimeters or buffer zones around area. The fact that activities outside the Outstanding Natural Area and not consistent with the purposes of this Act can be seen or heard within the Outstanding Natural Area shall not, of itself, preclude such activities or uses up to the boundary of the Outstanding Natural Area. 
5.Authorization of appropriations There are authorized to be appropriated such sums as are necessary to carry out this Act. 
 
